Opinion issued May 7, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-19-00152-CV
                             ———————————
     IN RE EMERSON PROCESS MANAGEMENT VALVE AUTOMATION,
        INC., EMERSON PROCESS MANAGEMENT, LLLP, EMERSON
    PROCESS MANAGEMENT REGULATOR TECHNOLOGIES, INC., AND
                   EMERSON ELECTRIC CO., Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relators have filed a petition for writ of mandamus, asking this Court to

compel the trial court to vacate its order denying relators’ motion to dismiss for

forum non conveniens.1


1
       The underlying case is Kelli Most, Individually and as Personal Representative of
       the Estate of Jesse Henson v. Team Industrial Services, Inc., et al., cause number
          As relators have failed to establish that the trial court abused its discretion, we

deny the petition. The March 6, 2019 order staying all trial court proceedings is

lifted.

                                       PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




          18-DCV-256883, pending in the 268th District Court of Fort Bend County, Texas,
          the Honorable O’Neill Williams presiding.
                                               2